Citation Nr: 9900132	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-46 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart condition 
as secondary to service-connected Hodgkins disease and 
associated therapy.

2.  Entitlement to an increased evaluation for service-
connected Hodgkins disease, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  This appeal arises from an April 1994 rating 
decision of the Providence, Rhode Island, regional office 
(RO) which assigned a 30 percent disability evaluation for 
Hodgkins disease, after granting service connection for the 
same.  The notice of disagreement was received in September 
1994.  The statement of the case was issued in October 1994.  
The veterans substantive appeal was received in November 
1994.

This appeal also arises from an October 1994 rating action 
that denied service connection for a heart disorder as 
secondary to Hodgkins disease.  The notice of disagreement 
was received in November 1994.  The statement of the case was 
issued in March 1995.  The veterans substantive appeal was 
received in April 1995.

On July 20, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board of Veterans Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).


REMAND

The veteran contends that he currently suffers from a heart 
disability, and that said condition is etiologically related 
to his service-connected Hodgkins disease.  Specifically, he 
argues that the radiation therapy he received to treat his 
Hodgkins disease and complications related thereto caused 
his heart problems.  He says that Diane F. Patrick, M.D., 
(his personal physician), Raymond L. Dugal, M.D., (his 
cardiologist), and a Dr. Levetsky (another cardiologist) have 
opined that there is a possibility of such a causal 
relationship.  

Of record is an opinion from a physicians assistant to the 
effect that the veteran had a slight increase in his heart 
size with some old scarring which was probably secondary to 
radiation for his Hodgkins disease.  In addition, the 
veteran has indicated that physicians have also felt that 
there was such a relationship.  The veteran should be 
afforded the opportunity to submit such evidence. 

In view of the opinion by the physicians assistant, the 
veteran should be afforded a VA cardiology examination to 
determine the correct diagnosis(es) of all cardiac 
disabilities, and the relationship between each such 
diagnosed disability and Hodgkins disease.  

Regarding the veteran's claimed increased evaluation for his 
service-connected Hodgkin's disease, the Board notes that 
subsequent to his claim, the rating schedule criteria for 
determining the disability evaluation to be assigned for 
Hodgkin's disease was changed.  New regulations updating the 
portion of the rating schedule that addresses hemic and 
lymphatic systems, became effective on October 23, 1995.  See 
38 C.F.R. § 4.117, Diagnostic Code 7709 (1998).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria which 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not considered the veteran's disability 
in light of the new regulations.

In addition to the above, given the veteran's contentions of 
additional medical treatment and an increase in the severity 
of his disorder, the Board finds that a new VA examination 
should be performed is necessary.  The development of facts 
includes a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Further, the status of a disability is 
a medical determination that must be made from the records, 
without resort to independent medical judgment by the Board.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The importance of appearing for the examination should be 
emphasized to the veteran.  He should be advised that failure 
to report, without good cause, for any examination scheduled 
in connection with a claim for an increased rating, may 
result in denial of the claim.  38 C.F.R. § 3.655 (1998).

Finally, during the course of his February 1998 personal 
hearing, the veteran stated that he was receiving all of his 
treatment through the Providence VA Medical Center (VAMC).  
However, the Board notes that there is no evidence that the 
RO has attempted to obtain these medical records.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected Hodgkins disease since 
February 1995.  The RO should also obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for his heart disability.  
Further, the veteran should be informed 
that a medical statement from any medical 
professional attesting to a relationship 
between any current heart disability and 
the radiation therapy he received to 
treat his Hodgkins disease, and 
complications related thereto, would be 
useful in establishing his claim.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  The RO should obtain the veterans 
complete inpatient and outpatient 
treatment records from the Providence 
VAMC and any other known VA facility 
since 1996.  In particular, the report 
from the December 1997 chest x-ray series 
should be obtained.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for a special VA examination to determine 
the current severity of his service-
connected Hodgkins disease.  The veteran 
should be notified of the date, time and 
place of the examination in writing, and 
the RO should advise the veteran that, 
pursuant to federal regulations, failure 
to report for an examination, without 
good cause shown, may result in the 
denial of his claim for an increased 
rating.  A copy of this notification 
letter should be associated with the 
claims file.  The claims folder and a 
copy of the remand should be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be conducted, 
and all findings should be reported in 
detail.  A complete rationale for all 
opinions expressed must be provided.  

The examiner should be asked to render an 
opinion as to whether the Hodgkin's 
disease is active or in remission, and 
clearly describe all associated 
complications and/or residuals.  The 
examiner should also state whether the 
veteran experiences frequent episodes of 
high and progressive fever, febrile 
episodes with only short remissions, 
generalized edema, ascites, pleural 
effusion, anemia (specify the severity of 
same), muscle weakness (specify the 
severity of same), loss of weight, 
secondary pressure symptoms such as 
marked dyspnea or pains and weakness of 
extremity, or other evidence of severe 
impairment of general health.

4.  Next, the veteran should be afforded 
a VA cardiology examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should determine the correct 
diagnosis of any current heart 
disability.  The examiner should be asked 
whether it is at least as likely as not 
that any heart disability is 
etiologically related to or aggravated by 
the veterans service-connected Hodgkins 
disease, radiation therapy undergone to 
treat Hodgkins disease, or complications 
related to the radiation therapy, such as 
the development of a lung condition.  In 
answering this question, the standard of 
proof that is underlined must be 
utilized.  The examiner should consider 
all material evidence contained in the 
claims folder.  The reasons for any 
decision made the examiner should be 
discussed in detail.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  As the rating criteria for hemic 
and lymphatic system disabilities have 
changed during the pendency of the claim, 
both the old and revised regulations must 
be considered, and the one most favorable 
to the veteran applied.  However, a 
rating under the revised criteria may not 
be made prior to the effective date of 
the regulation.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate, and given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
